       Case 2:15-cv-00529-MAK Document 528 Filed 02/12/19 Page 1 of 1



       UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                     February 6, 2019
                                                     DCO-037

                                 No. 18-2986 & 18-3134

    SAMMY MOZINGO; JAMIE HOLLOWAY; GEORGE BOLEN, JR.; DON
 BRATTON; MICHAEL BURCHIK; BARRETT DUPLECHAIN; WAYNE EDDY;
MICHAEL FRANCIS; MATTHEW FRICK; MICHAEL GEORGE; KARI GORDON;
  CHRIS GRYMES; STEPHEN SOLTESZ-HAUGHTON; MILTON HOLIFIELD;
   DANIEL HOLIFIELD; MICHAEL HOLIFIELD; RYAN KARMANN; BRIAN
   KUBIAK; CHADRICK LEOPAUL; JASON LETT; DONALD LEWIS; GREG
MORRILL; ROBERT PICKEL; SCOT POND; RYAN SHOWS; JEFFREY STEFFISH;
         BRIAN TULLY; STEPHEN WALTERS; MATT WILLIAMS

                                               v.

OIL STATES ENERGY SERVICES, L.L.C., f/k/a Specialty Tank Supply; OIL STATES
  ENERGY SERVICES HOLDING, INC.; OIL STATES INTERNATIONAL, INC.

                           Oil States Energy Services, L.L.C.,
                                                 Appellant

                               (W.D. Pa. No. 2-15-cv-00529)

Present: JORDAN and GREENAWAY, JR., Circuit Judges

         Joint Motion by Parties for Limited Remand to allow District Court to
         Adjudicate a Motion to Approve a Final Settlement in this Action with
         this Court Retaining Jurisdiction.

                                                                 Respectfully,
                                                                 Clerk/kr

_________________________________ORDER________________________________
The foregoing motion is granted.

                                                                 By the Court,

                                                                 s/Joseph A. Greenaway, Jr.
                                                                 Circuit Judge
Dated: February 12, 2019
kr/cc: All Counsel of Record
                          A True Copy :

                                                                                              A True Copy :



                                                                                                     Marcia M . Waldron, Clerk




                                 Patricia S. Dodszuweit, Clerk
